Citation Nr: 0319889	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-26 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for a heart disorder.

Entitlement to an increased rating for a gunshot wound to the 
head with headaches, visual complaints and a seizure 
disorder, currently evaluated as 10 percent disabling.

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

Entitlement to an increased rating for osteoarthritis of the 
low back with myositis, currently evaluated as 10 percent 
disabling.

Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 20 percent disabling.

Entitlement to a compensable rating for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to July 1969 
and from October 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1995 and February 1996 
decisions by the Department of Veterans Affairs (VA) New 
Orleans, Louisiana, Regional Office (RO).  The January 1995 
decision, in pertinent part, granted service connection for a 
seizure disorder and, for rating purposes, included it with 
the service-connected gunshot wound to the head with 
headaches and eye complaints.  The 10 percent rating for this 
disability was continued.  In addition, a 10 percent rating 
for osteoarthritis of the low back and a noncompensable 
rating for prostatitis were continued.  The disability rating 
for the  veteran's service-connected hemorrhoids was 
increased from 0 to 10 percent.

The February 1996 decision denied service connection for a 
heart disorder and granted service connection for PTSD.  An 
initial rating of 10 percent was assigned for PTSD.  An 
October 1996 decision increased the veteran's initial rating 
for PTSD to 30 percent.  An August 1997 decision increased 
the veteran's initial rating for PTSD to 50 percent.  An 
April 1998 decision increased the disability rating for 
hemorrhoids to 20 percent.

In March 1999, the Board remanded the claims to the RO for 
further development.  Specifically, the RO was asked to 
obtain any treatment records that were not in the claims 
file, in addition to the veteran's records from the Social 
Security Administration.

The Board notes that further development is necessary with 
regard to the claims for entitlement to an increased rating 
for a gunshot wound to the head with headaches, visual 
complaints and a seizure disorder, as well as increased 
ratings for PTSD, osteoarthritis of the low back, and 
prostatitis.  Therefore, these claims are the subject of a 
remand following this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
entitlement to service connection for a heart disorder and 
entitlement to an increased rating for hemorrhoids has been 
obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to these 
claims, the evidence necessary to substantiate these claims, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show that the 
veteran's current heart disorder had its origins in, or is 
otherwise related to, service.

3.  The veteran is currently in receipt of the maximum 
disability rating available for hemorrhoids under the Rating 
Schedule.


CONCLUSIONS OF LAW

A heart disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

Hemorrhoids are not more than 20 percent disabling according 
to the schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 U.S.C.A. §38 C.F.R. § 4.114. Diagnostic Code 7336 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims for 
entitlement to service connection for a heart disorder and an 
increased rating for hemorrhoids, and no further assistance 
is required in order to comply with the VA's statutory duty 
to assist him with the development of facts pertinent to 
these claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran.  
The Board is aware that the veteran reported seeking 
treatment for his heart disorder at the Dallas VAMC beginning 
in 1974 and records pertaining to such treatment are not 
currently associated with the claims file.  However, 
treatment records were requested from the Dallas VAMC.  A 
November 1995 response indicated that no treatment records 
for the veteran were at that facility.

The veteran has been afforded a VA examination with regard to 
his service-connected hemorrhoids.  The Board acknowledges 
that the veteran has, to date, not been afforded a VA 
examination with regard to his heart disorder.  However, the 
Board finds that, for reasons set forth in further detail 
below, VA's expanded duty to assist under VCAA does not 
warrant additional development for a nexus opinion for the 
veteran's claimed heart disorder.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a August 2002 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  An August 2002 
letter from the veteran indicated that he had received the 
above referenced letter and was not aware of any source of 
relevant evidence in support of his claims.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for a Heart Disorder

Factual Background

Service medical records indicate that the veteran complained 
of pain in his chest in October 1970 after being hit directly 
in the sternum.  Chest x-rays taken in April 1965, October 
1970, January 1971, and December 1971 were normal.  The 
October 1970 x-ray report specifically noted that the heart 
was within normal limits for size and shape.  Service medical 
records are otherwise silent for complaints of or treatment 
for symptoms related to a heart disorder.

A June 1972 VA examination report noted that the veteran's 
cardiovascular system was within normal limits.  A chest x-
ray taken in conjunction with the VA examination showed no 
active chest disease.

A May 1983 private treatment record indicated that the 
veteran was admitted with complaints of abdominal pain.  
Review of the cardiovascular system noted that the veteran 
denied a history of chest pain, either at rest or on 
exertion.  It was reported that there was no history of 
palpitations, paroxysmal nocturnal dyspnea or pedal edema.  
The veteran reportedly led a very active and strenuous life.  
He stated that he had been ill with drug-induced endocarditis 
about 12 years prior, for which he was hospitalized.  "His 
cardiac history was normal and he offered no complaints 
indicative of any cardiac disease."  As to diagnoses, the 
physician noted that the veteran's "cardiac status was 
normal" and there was "no evidence of heart disease."  A 
past history of myocarditis, secondary to drug usage was 
noted.

A January 1985 private chest x-ray report stated that the 
heart and great vessel shadows were within normal limits.  An 
April 1985 private chest x-ray report also noted a normal 
chest.  An April 1985 private echocardiogram (ECG)  report 
indicated that it was a normal ECG for the veteran's age.

A May 1986 letter from a private physician noted that the 
veteran's chief complaint was his back.  The physician noted 
a two-year history of increased blood pressure and a remote 
history of endocarditis, possibly related to intravenous drug 
use.  The physician stated that an ECG showed some 
abnormalities, but no gross acute changes reflecting an old 
cardiac incident.

A November 1986 VA chest x-ray report showed that the heart 
was within normal limits.  It was noted to be an essentially 
negative chest x-ray.

A February 1989 private chest x-ray report noted that the 
heart and great vessel shadows were within normal limits.  
The impression was normal chest.

A May 1994 private hospital discharge summary stated that the 
veteran reported to the emergency room complaining of chest 
pain and shortness of breath.  He was evaluated and found to 
have congestive heart failure.  The discharge summary noted 
that an ECG was normal.  A chest x-ray showed congestive 
heart failure.

A September 1994 VA hospital discharge summary reported that 
the veteran was admitted in August 1994 with a history of 
shortness of breath on exertion, orthopnea and paroxysmal 
nocturnal dyspnea for two to three days.  The veteran was 
diagnosed with cardiomyopathy with congestive heart failure 
and essential hypertension.  A September 1994 VA x-ray showed 
mild cardiomegaly.

A January 1995 VA hospital discharge summary noted diagnoses 
of congestive cardiopmypathy and hypertension.  The veteran 
was hospitalized due to complications related to diabetes.

The veteran testified before a hearing officer at a hearing 
held at the RO in July 1996.  He stated that, while in 
Germany, in 1969, he was told by a doctor that he had an 
enlarged heart.  He indicated that, at that time, he was 
having chest pain several times a day.  He testified that he 
was given medication.  He stated that he was treated in 1974 
or 1975 for heart problems at the Dallas VAMC where he was 
given medication for his heart.

The veteran testified before a hearing officer at a hearing 
held at the RO in March 1997.  He stated that he was treated 
for his heart disorder at the VAMC in Dallas, Texas shortly 
after service.  He reported that he contacted the VAMC in 
Dallas and was told that, while they had a record of treating 
him, they did not have the actual records.  The veteran 
testified that he had an enlarged heart in service.  He 
stated that he was hospitalized shortly after service, within 
one year of discharge, because of his heart disorder.

An April 1997 VA treatment note reported that the veteran had 
a history of cardiomyopathy.  He denied chest pain at that 
time.

An April 2001 letter from the veteran's private physician 
stated that the veteran was referred to him for treatment for 
hypertension and chronic renal failure.  The physician noted 
that the veteran was also diagnosed with cardiomyopathy with 
a depressed left ventricular ejection fraction.  No comments 
were made with regard to the etiology of the veteran's 
diagnoses.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for cardiovascular-
renal disease may be granted on a presumptive basis if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for a heart disorder.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
order to establish service connection, there must be evidence 
of both a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

Service medical records do not show treatment for symptoms, 
findings or complaints related to heart disease.  The October 
1970 service medical record did report complaints of chest 
pain; however, such complaints were attributed to a blow to 
the sternum.  Chest x-rays taken during service were all 
noted to be normal.

In addition, a June 1972 VA examination report noted a normal 
cardiovascular system and normal chest x-ray.  Post-service 
treatment records in the 1980s specifically do not contain 
any indications that the veteran was complaining of symptoms 
related to a heart disorder.  The May 1983 private treatment 
record specifically noted that the veteran's "cardiac 
history was normal and he offered no complaints indicative of 
any cardiac disease."  Under diagnoses, the physician noted 
that the veteran's "cardiac status was normal" and there 
was "no evidence of heart disease."

A May 1986 letter from a private physician did note a two-
year history of increased blood pressure and a remote history 
of endocarditis, possibly related to intravenous drug use.  
In addition, the physician stated that an ECG showed some 
abnormalities.  However, this letter did not attribute the 
ECG abnormalities to service and the increased blood pressure 
was specifically noted to have a two-year history.

Treatment records do not indicate a specific diagnosis of 
heart disease until 1994.  A May 1994 private hospital 
discharge summary noted a diagnosis of congestive heart 
failure.  A September 1995 VA hospital discharge summary 
noted diagnoses of cardiomyopathy with congestive heart 
failure and essential hypertension.  Neither treatment record 
attributes these diagnoses to service.  The question of 
whether the veteran's current diagnosis had its onset in or 
is otherwise related to active service, involves competent 
medical evidence as to medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993).  As the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge, his assertions as to the existence, nature 
and etiology of his current diagnoses are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Neither is 
the Board competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the 
veteran's claimed disorders are related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

As noted above, the veteran was not afforded a VA 
examination.  However, a physician would review the same 
record as summarized below, which does not show any possible 
indications of a heart disorder until several years after 
service.  As such, the Board finds that obtaining a nexus 
opinion at this point in time is not warranted since it would 
be speculative, at best, given the number of years between 
service and the initial documentation of any post-service 
findings.  See 38 U.S.C.A. § 5103A(d)(nexus opinion necessary 
if needed to make a decision in the claim); Charles v. 
Principi, 16 Vet. App. 370 (2002).

As the record does not reflect a heart disorder was present 
within one year of separation from service, service 
connection for a heart disorder clearly may not be granted on 
a presumptive basis.  The Board notes that the veteran, in 
his March 1997 hearing testimony, reported that he was 
treated at the Dallas VAMC within one year of service.  
However, a November 1995 communication from the Dallas VAMC 
reported that there were no treatment records for that 
veteran at that facility.  A 1972 VA examination report noted 
that the veteran's cardiovascular system was within normal 
limits.  In addition, as noted above, post-service treatment 
records do not note a clinically diagnosed heart disorder 
until 1994, which is overly remote from service as to be 
dispositive of inservice origins.  Thus, there is no 
probative, competent evidence of record of a link between the 
veteran's currently diagnosed heart disorder and active 
service, on any basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, or equipoise, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim 
for service connection of a heart disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Increased Rating for Hemorrhoids

Factual Background

Service medical records indicate that the veteran was treated 
for hemorrhoids on several occasions.  A July 1972 rating 
decision granted service connection for hemorrhoids and 
assigned an initial noncompensable rating.

An August 1994 VA examination report noted no soiling, 
incontinence or diarrhea.  On examination, there was one 
moderately large thrombosed and protruding hemorrhoid without 
secondary infection or abscess.  No active rectal bleeding 
was present.

VA treatment records from August and September 1994 indicate 
that the veteran was hospitalized due to bleeding 
hemorrhoids.  He underwent a rubber band ligation.

The veteran testified before a hearing officer at a hearing 
held at the RO in July 1996.  He stated he bled every time he 
used the restroom.  The veteran testified that he wore 
padding that he changed three to four times a day.

A March 1997 VA examination report noted that the veteran 
reported bleeding after each stool and swollen hemorrhoids.  
On examination, there was a bleeding external hemorrhoid.  
The examiner reported that there was bleeding, soiling, 
incontinence, tenesmus, and fecal leakage.  The frequency of 
episodes was daily.

The veteran testified before a hearing officer at a hearing 
held at the RO in March 1997.  He reported that his 
hemorrhoids had been operated on five times.  He stated that 
he used pads because he bled a lot.

An April 1998 VA examination report stated that the veteran 
reported leaking blood and stool every day.  The veteran 
stated that he had to change his pad at least three times a 
day.  The examiner noted a small quantity of feces and blood 
in the veteran's pad.  On examination, the veteran had masses 
of granulation tissue around the anal opening, which was 
painful to touch.  There was some dried blood and fecal 
material in the granulation tissue.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 7336, a 20 percent rating for external 
or internal hemorrhoids is warranted with persistent bleeding 
and with secondary anemia, or with fissures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  This is the maximum rating 
available under this diagnostic code.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support an evaluation 
in excess of 20 percent for hemorrhoids.  The Board notes 
that the currently assigned rating of 20 percent is the 
maximum rating allowable under the schedular criteria.  
Therefore, the only basis for an increase would be an extra-
schedular evaluation.  In Floyd v. Brown, 9 Vet. App. 88, 96 
(1996), the Court held that the Board does not have 
jurisdiction to assign extra-schedular evaluations under 
38 C.F.R. § 3.321(b)(1), in the first instance.  Moreover, 
there is no evidence that the veteran's hemorrhoids alone 
have caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Accordingly, a rating in excess of 20 percent for 
hemorrhoids is not warranted.


ORDER

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 20 percent disabling, is denied.


REMAND

With regard to the veteran's claim for an increased rating 
for a gunshot wound to the head with headaches, visual 
complaints and seizure disorder, the veteran is currently 
rated under Diagnostic Code 8045-8100.  Under Diagnostic Code 
8045, purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more. This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2002).

The Board notes that the veteran's headaches and seizure 
disorder have been consistently associated with his gunshot 
wound to the head for rating purposes.  The grant of service 
connection for a gunshot wound to the head has specifically 
contemplated headaches and visual impairment.  See Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).  In addition, the 
veteran's seizure disorder was attributed to the veteran's 
gunshot wound to the head when service connection was granted 
in the January 1995 decision.  

It appears from the record that, though the veteran was 
provided the regulations pertaining to seizures, residuals of 
his service-connected gunshot wound to the head have only 
been evaluated based on the symptoms related to his 
headaches.  The Board notes that evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2002).  However, multiple ratings can be 
assigned using different diagnostic codes if none of the 
symptoms or criteria for a rating under a diagnostic code are 
duplicative of, or overlap the symptoms or criteria for the 
other diagnostic code under consideration.  Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).

The veteran was afforded VA visual examinations in September 
1994 and September 2002.  However, neither examination noted 
that the veteran's claims file was reviewed.  In addition, 
neither examination addressed, which, if any, of his visual 
problems could be attributed to his service-connected gunshot 
wound to the head.

A September 1994 VA diseases of the brain examination did not 
address the veteran's seizure disorder.  In addition, the 
Board notes that the examiner stated that "none of the test 
results or medical records regarding head injury were 
available."  Likewise, although the April 1997 VA 
examination addressed both the veteran's headaches and 
seizures, the examination is not sufficiently comprehensive 
as would enable us to redress previously noted problems in 
rendering a decision on this matter at this time.

With regard to the veteran's claim for an increased rating 
for PTSD.  The Board notes that there are two VA examination 
reports of record dated April and March 1997.  Initially, the 
Board notes that the April 1997 VA examiner stated, although 
he attributed many of the veteran's symptoms to PTSD, he was 
conducting a general mental disorder examination and not 
specifically evaluating the veteran's PTSD.  The May 1997 VA 
examination did evaluate the veteran's symptoms related to 
PTSD, however, the Board finds that this examination was 
inadequate for rating purposes as it failed to address the 
ratings criteria set forth in 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1996 & 2002).  Specifically, the examiner did not 
address either occupational or social impairment due to 
symptoms related to PTSD.  In addition, neither VA examiner 
indicated whether the veteran's claims folder had been 
reviewed, nor was any information furnished by the examiner 
which would suggest that such a review had been accomplished.

The veteran's low back disability was addressed in August 
1994 and April 1998 VA spine examinations.  Both examination 
reports noted that in addition to osteoarthritis of the low 
back with myositis, the veteran had a diagnosis of 
degenerative disc disease of the low back.  The Board notes 
that a  December 1988 decision by the Board specifically 
found that the veteran's degenerative disc disease of the 
lumbar spine was not related to service.  However, neither VA 
examination addresses what symptoms or findings may be 
attributed to his service-connected osteoarthritis, as 
opposed to the pathology associated with his disc disease, 
which, as mentioned, has been adjudicated to not be service 
connected.  In addition, neither examination report addresses 
the functional impairment resulting from the veteran's 
service-connected low back disability.  In cases of 
evaluation of orthopedic injuries there must be adequate 
consideration of functional impairment including impairment 
from painful motion, weakness, fatigability, and 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, with regard to the veteran's prostatitis, the Board 
notes that the veteran was initially evaluated under criteria 
in effect prior to February 17, 1994.  Although the December 
2002 supplemental statement of the case appears to evaluate 
the veteran under the new criteria, the veteran has not been 
given a copy of the specific criteria that address 
prostatitis.  In addition, although the veteran was afforded 
a VA examination in August 1994 to address his service-
connected prostatitis, the examination is not adequate as the 
examination report does not address the appropriate criteria, 
it is not clear that the claims file was available for 
review, and, given that the veteran's last examination was in 
August 1994, almost nine years ago, a more recent examination 
is necessary to properly assess the extent and severity of 
this disability.

Accordingly, in order to afford the veteran due process of 
law, these claims are REMANDED for the following development:

1.  The veteran should be afforded VA 
neurological and ophthalmological 
examinations to address the current level 
of disability associated with the 
residuals of his gunshot wound to the 
head, i.e., headaches, visual complaints 
and seizures.    The claims folder and a 
copy of this remand should be made 
available to the examiners for review 
before the examinations.  The examiners 
should specifically note in the 
examination reports that the claims 
folder was available for review.  All 
indicated tests must be conducted.  The 
examiners should clearly set forth each 
separate diagnosis due to the service-
connected gunshot wound to the head and 
the severity of any impairment should be 
described in terms of the appropriate 
criteria set forth in the Rating 
Schedule.

2.  The veteran should be afforded a VA 
psychiatric examination to address the 
current level of disability associated 
with his service-connected PTSD.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review before the examination.  All 
necessary tests and studies should be 
conducted.  Based upon the review of the 
record and the examination, the examiner 
should provide a Global Assessment of 
Functioning (GAF) Score.  The examiner 
should further describe how the symptoms 
of the service-connected PTSD affect the 
veteran's social and occupational 
capacity.

3.  The veteran should be afforded a VA 
examination to evaluate his 
osteoarthritis of the low back and 
myositis, having in mind that the veteran 
also has disc disease, which is 
adjudicated to not be service connected.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review before the 
examination.  The examination report 
should contain specific findings 
regarding the veteran's range of motion 
in his back as measured in degrees that 
can, as near as can practically be 
determined, be attributed to his service-
connected disability.  Likewise, the 
examiner should indicate the effects of 
the veteran's osteoarthritis of the low 
back upon ordinary use, and any 
functional impairment due to pain, 
weakened movement, loss of endurance, 
excess fatigability, or incoordination.  
The report should contain a full 
description of the effects of the 
veteran's osteoarthritis of the low back 
on his ordinary activities.  

4.  The veteran should be afforded a VA 
examination to evaluate his prostatitis.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review before the 
examination.  The examiner should 
specifically note in the examination 
report that the claims folder was 
reviewed to the extent necessary to 
conduct the examination.  The examiner 
should indicate whether symptoms of 
voiding dysfunction or symptoms of 
urinary tract infection are predominant.  
If the symptoms of a voiding dysfunction 
are predominant, the examiner should 
indicate whether the disorder requires 
the wearing of absorbent materials which 
must be changed less than 2 times per 
day, or must be changed 2 to 4 times per 
day.  If the symptoms of a urinary tract 
infection are predominant, the examiner 
should indicate whether the disorder is 
manifested by recurrent symptomatic 
infection, requiring drainage/frequent 
hospitalization (greater than 2 times per 
year and/or requiring continuous 
intensive management), or whether less 
frequent hospitalization is needed or the 
need for intensive management is 
intermittent.  If there is any indication 
of urinary frequency or obstructed 
voiding, the examiner should also 
indicate the daytime or nighttime voiding 
interval, or need for intermittent or 
continuous catheterization due to urinary 
retention.

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including all 
appropriate rating criteria.  A 
reasonable period of time should be 
allowed for response.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



